Citation Nr: 0027824	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-07 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.  

2.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim for service connection 
for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
February 1989. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 ratting decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claim seeking 
entitlement to service connection for periodontal disease, 
and from an August 1998 rating decision which determined that 
the veteran had not submitted new and material evidence in 
order to reopen a claim of service connection for sleep 
apnea.

By rating decision dated June 1989, the RO denied the 
veteran's claim seeking service connection for sleep apnea.  
This was the last final decision regarding this issue.  
38 U.S.C.A. § 7105 (West 1991).  


FINDINGS OF FACT

1.  The veteran was discharged from active duty service in 
February 1989.

2.  The veteran filed a claim for service connection for 
periodontal disease in January 1998.

3.  Evidence submitted subsequent to the June 1989 RO denial 
of service connection for sleep apnea bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a claim for service 
connection for periodontal disease upon which relief may be 
granted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. § 3.381 (1999).

2.  The veteran has not submitted a claim for service 
connection for treatment purposes for periodontal disease 
upon which relief may be granted. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.381, 4.150, 17.161 (1999).

3.  Evidence submitted since the June 1989 RO decision, which 
denied the appellant's claim of service connection for sleep 
apnea is new and material and, therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

An internal document from the RO dated April 1989 noted that 
a general circularization to find the veteran's folder was 
made.  The results of the circularization were that the 
claims folder was not found.  It was noted that a rebuilt 
folder was enclosed.

Service medical records are negative for any treatment of 
sleep apnea.  At the veteran's separation examination in 
October 1988, under summary of defects and diagnoses, 
periodontal maintenance was noted.  It was recommended that 
dental corrections be made.  It was noted that teeth numbers 
1, 16, 17, and 32 were missing and that tooth number 12 had 
been fixed by a partial denture.  On the veteran's report of 
medical history form from October 1988, the veteran put a 
check in the yes box in response to whether he either had or 
had ever had severe tooth or gum trouble.  On the back of the 
form, the physician noted that the veteran had moderate 
periodontal disease since 1978, and that he was presently 
under dental treatment and follow-up, NCNS.  

The veteran's DD-214 shows that during service he was a 
hospital dental student, a dental officer, and a 
periodontist.  

At an April 1989 VA examination, the veteran reported trouble 
sleeping.  He reported that in 1987, he began to have 
episodes about 6 times a month of awakening from sound sleep 
gasping for breath.  His wife noted that he would stop 
breathing for a short period of time.  He reported that he 
was never evaluated for this condition.  Impression was 
history of possible of sleep apnea, with neurological 
findings negative.  

By rating decision dated June 1989, the veteran's claim for 
service connection for sleep apnea was denied because it was 
not shown by the evidence of record.  Evidence submitted 
subsequent to the June 1989 denial is summarized below:

The veteran submitted a claim for service connection for 
periodontal disease in January 1998.  The veteran stated that 
these conditions had worsened, and that he had received 
treatment for periodontal disease while in service.

In a March 1998 statement, the veteran's former spouse 
asserted that she was married to the veteran for over 21 
years, and that he was on active duty for over 19.5 years of 
that time.  She wrote that the veteran's snoring became 
progressively worse, and she remembered frequent episodes of 
the veteran sitting up in the middle of the night and gasping 
for air which would awaken her.  She also remembered the 
veteran telling her of other episodes that did not awaken 
her.  

In the April 1998 rating decision, it was determined that 
treatable teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions for which 
disability compensation could be granted.  

Copies of treatment records were submitted from the 
University of Miami from 1998 showing a diagnosis of 
borderline obstructive sleep apnea.  

In the veteran's March 1999 Substantive Appeal, he asserted 
that during active service, he developed severe snoring and 
frequently awoke gasping for breath.  He asserted that the 
reason he never sought treatment for it during service was 
because he had never heard of sleep apnea, its consequences, 
or any possible treatment.  He asserted that when he was 
released from active duty, he reported sleep apnea at his VA 
examination.  He asserted that he was now required to sleep 
with a continuous positive pressure mask and machine.  He 
asserted that pursuant to 38 U.S.C.A. § 3.303 (d), he was 
entitled to a post-service diagnosis of sleep apnea.  

Regarding periodontal disease, the veteran asserted that he 
was first treated for this in 1981 while on active duty.  He 
asserted that he was retreated in 1983 for localized moderate 
to severe periodontal disease.  He asserted that periodontal 
disease was a chronic disease and fit the requirements set 
forth in 38 U.S.C.A. § 3.303 (a) and (b).  He stated that his 
case had worsened since 1981, and requested a VA examination.  
He requested service connection and consequently treatment 
and/or compensation for his condition.

In the veteran's November 1999 Substantive Appeal, he 
asserted that he did not report sleep apnea in service, 
because he had never heard of it.  He reported that while on 
active duty, he developed severe snoring and frequently awoke 
gasping for breath.  He stated that at his VA examination 
when released from active duty, he reported suspected sleep 
apnea, but was not examined for it.  He wrote that he went to 
a VA sleep lab in 1998, which confirmed that he constructive 
sleep apnea.  He reported that now he was required to sleep 
with a continuous positive pressure mask and machine.  

Regarding periodontal disease, the veteran reported that he 
was first treated for this in 1981 while on active duty.  He 
reported that he was treated n 1983 for severe periodontal 
disease.  He asserted that his condition had worsened since 
1981, and requested an examination by a VA dentist.  

The veteran was afforded a hearing before a traveling member 
of the Board in July 2000, a transcript of which has been 
associated with the claims folder.  The veteran testified 
that he did not complain about his sleep apnea while in 
service.  The veteran testified that his sleep apnea affected 
his ability to sleep continuously and made him less sharp.  

The veteran testified that he was a dentist who specialized 
in periodontitis.  He stated that he was in danger of losing 
teeth numbers 4, 5, 14, and 18 (using the military way of 
counting teeth).  He stated that this was done by starting on 
the upper right, with tooth number 1, and going down to 
number 16, and then dropping down to the lower left at 17 or 
18.  He testified that periodontal disease was a disease 
process.  He stated that his was bacterial in nature, or 
genetic.  He stated that his last treatment in service was 
the early 1980s.  He stated that since then he has undergone 
periodontal maintenance.  He stated that he had undergone a 
surgery in 1978, and that since then had undergone scalings.  
He stated that his periodontal disease had worsened on a 
regular basis since then.  


Analysis

Entitlement to service connection.

The question to be answered concerns whether the veteran has 
presented a legally sufficient claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he has not done 
so, his appeal must be denied.  As explained below, the Board 
finds that he has not submitted such a claim.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).  
A claim for service connection for a dental disability is 
also a claim for outpatient dental treatment.  Mays v. Brown, 
5 Vet. App. 302 (1993).  After review of the record, it is 
determined that each issue must be separately discussed.

Initially, the Board notes that the regulations pertaining to 
service connection and rating of dental disorders were 
revised in June 1999.  However, the changes were not 
substantive in the context of this claim and therefore a 
consideration of the former and revised regulations is not 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so). 


Entitlement to service connection for periodontal disease for 
compensation.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 of this chapter.  38 C.F.R. 
§ 3.381 (a) (effective June 1999).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.120 or § 17.123 
of this chapter.  38 C.F.R. § 4.149 (effective prior to June 
1999).  

The veteran is seeking service connection for periodontal 
disease.  Under the applicable law and regulations, service 
connection for periodontal disease can be considered for 
treatment purposes only.  Under these circumstances, the 
veteran has not submitted a claim upon which relief may be 
granted and his appeal must be denied. 

Entitlement to service connection for periodontal disease for 
treatment purposes.

Service connection may be granted for periodontal disease 
solely for the purpose of establishing outpatient VA 
outpatient dental treatment. 38 C.F.R. § 3.381(a).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether is was due to combat 
wounds or other service trauma. 38 C.F.R. § 3.381(b) (1999).  
The significance of finding a dental condition is due to 
service trauma is that the veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment. 38 C.F.R. § 17.161(c).

The veteran does not contend, nor do his service medical 
records show, that he sustained dental trauma during his 
active duty service.  The Board finds that the veteran does 
not have a dental disorder that is the result of in-service 
trauma.  Therefore, he is not entitled to compensation or 
treatment on that basis.

Nonetheless, under certain circumstances a veteran might be 
entitled to treatment of a noncompensable, service-connected 
dental disorder.  However, the applicable regulation provides 
that for a veteran who was discharged from active military 
service after October 1, 1981, such veteran would be eligible 
for a one-time correction of the service-connected dental 
disorder if such veteran applied for such treatment within 90 
days of his separation from service. 38 C.F.R. § 17.161 (b) 
(1) (i) (B) (1999).  The new regulation effective June 1999 
did not change this requirement.  

As the veteran did not apply for VA treatment for any dental 
condition within 90 days after his separation from service in 
February 1989, he did not make a timely application for such 
treatment.  Therefore, his claim for service connection for 
treatment of a dental disorder must be denied.

In summary, the veteran's claim for service connection for 
periodontal disease for purposes of compensation has no legal 
merit or entitlement under law.  His claim for service 
connection for a dental disorder not related to trauma, 
including periodontal disease, was not timely filed.  


Whether new and material evidence has been submitted in order 
to reopen the veteran's claim of service connection for sleep 
apnea.

As noted above, in June 1989, the RO denied the veteran's 
claim for service connection for sleep apnea.  Under 
applicable law and VA regulations, that decision is final, 
and the appellant's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the appellant.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted in order to 
reopen the appellant's claim for service connection for sleep 
apnea.  The veteran was denied service connection for sleep 
apnea in June 1989, because it was determined that the sleep 
apnea was not determined by the evidence of record.  Since 
that time, the veteran has submitted treatment records from 
the University of Miami from 1998 showing a diagnosis of 
borderline obstructive sleep apnea, as well as a March 1998 
statement from his former spouse asserting that the veteran's 
snoring became progressively worse while he was in service, 
and that the veteran had frequent episodes of waking up in 
the middle of the night gasping for air.  

The treatment records and the statement from the veteran's 
former spouse are new in that they are not merely cumulative 
of other evidence of record.  Inasmuch as the evidence also 
provides a more complete evidentiary record of the veteran's 
sleep apnea, the treatment records and the statement from the 
veteran's former spouse are also material to the veteran's 
claim.  Justus, Hodge, supra.  The treatment records and 
statement from the veteran's former spouse, either by 
themselves or in connection with the evidence already 
assembled, are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened, and the appellant's claim must be 
considered in light of all the evidence, both old and new.  


ORDER

Service connection for periodontal disease for the purposes 
of either compensation or treatment is denied.

New and material evidence having been submitted to reopen the 
claim of service connection for sleep apnea, the claim is 
reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As described above, the Board has found that new and material 
evidence has been submitted to reopen the claim for service 
connection for sleep apnea.  The Board must now provide the 
veteran an opportunity to present evidence as to whether the 
claim is well grounded before the original trier of fact, and 
pursuant to his right under 38 U.S.C.A. § 5103(a) (West 1991) 
the veteran must be informed what evidence was missing from 
his claim, and be provided the opportunity to supply such 
evidence.  See Winters v. Gober, 219 F. 3d 1375 (Fed. Cir. 
2000).  

Consequently, pursuant to Robinette v. Brown, 8 Vet. App. 69 
(1995), the RO should specifically advise the veteran that in 
order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  If 
the RO determines that the appellant's claim is well 
grounded, the RO should undertake all appropriate development 
to include a VA examination to ascertain the nature and 
likely etiology of any psychiatric disability.  

If the RO determines that the veteran's claim is well 
grounded, the RO should undertake all appropriate development 
to include a VA examination to ascertain the nature and 
likely etiology of the veteran's sleep apnea.

On the basis of the above, the Board REMANDS the matter to 
the RO for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should advise the appellant of 
the requirements necessary to submit a 
well-grounded claim, and should advise 
him of his interest in submitting 
evidence necessary to well ground his 
claim.  

3.  The RO should determine whether the 
veteran has submitted a well-grounded 
claim.  If the RO determines that the 
veteran has submitted a well-grounded 
claim, the RO should undertake all 
appropriate development, to include, if 
necessary, a VA examination to ascertain 
the nature and likely etiology of the 
veteran's sleep apnea.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should adjudicate the 
veteran's claim of entitlement to service 
connection for sleep apnea.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for sleep apnea which includes 
a summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



